         Case 1:21-mj-00043-ZMF Document 1-1 Filed 01/13/21 Page 1 of 4




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed since February 2015. I have training in the enforcement of laws of the United
States, including training in the preparation, presentation, service, and execution of criminal
complaints and arrest and search warrants. I completed a twenty-one week training program at the
FBI Academy, which included instruction in the investigation of various criminal offenses
governed by federal law, and I have received advanced training in matters relating to criminal
investigations. I am currently assigned to investigate public corruption and civil rights matters at
the FBI Washington Field Office. I have previous investigative experience in health care fraud
matters in the District of Columbia. I am authorized by law or by a Government agency to engage
in or supervise the prevention, detention, investigation, or prosecution of a violation of Federal
criminal laws. I am assisting in the investigation and prosecution of events which occurred at the
United States Capitol on January 6, 2021.

        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,
and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to the
exterior façade of the building. The crowd was not lawfully authorized to enter or remain in the
building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
         Case 1:21-mj-00043-ZMF Document 1-1 Filed 01/13/21 Page 2 of 4




windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        Based on tips the FBI has received and information I have reviewed, I estimate that
between 2:00 p.m., and no later than 4:00 p.m., Henry Phillip Muntzer, also known as Hank
Muntzer, entered the United States Capitol without authorization to do so. During the
investigation, the FBI established that Henry Phillip Muntzer had a Facebook account under the
account name “Hank Muntzer”. While inside the Capitol Building and afterwards, Henry Phillip
Muntzer posted to Facebook under the account name “Hank Muntzer”; Henry Phillip Muntzer was
captured on camera footage taken by news outlet MSNBC; and Henry Phillip Muntzer confirmed
his presence inside the Capital Building during a video interview he participated in which was
subsequently posted to YouTube. A screenshot from the MSNBC news clip appears below with
Henry Phillip Muntzer appearing in the center of the image on the left:
         Case 1:21-mj-00043-ZMF Document 1-1 Filed 01/13/21 Page 3 of 4




       In a Facebook post which included a video taken from the U.S. Capitol Building
overlooking a lower level balcony, occupied by uniformed police officers, Henry Phillip Muntzer
made the statement “Here’s the video when we storm the capitol and got above the guards. Then
entered the capital in D.C.”

        In a Facebook post which included a video taken from inside the U.S. Capitol Building,
Henry Phillip Muntzer made the statement, "Stormed the Capitol in Washington DC we were able
to push through the capitalpPolice and enter several Chambers. I did not see anyone get hurt other
than tear gas and pepper spray and I got sprayed a lot. We sent the message that we are not going
to take it, we want our country back..."

        In a thirteen minute and nine second video posted to YouTube on January 7, 2021, under
the channel TweetTV JP, Henry Phillip Muntzer was interviewed by several individuals, one who
claimed to be a reporter. In the video, Henry Phillip Muntzer, who provided interviewers with his
full name, indicated he was inside of the Capitol for approximately one hour. In the video, Henry
Phillip Muntzer is also wearing a blue jack with “Hank” embroidered on it. A screenshot from the
video appears below:




       Agents of the FBI’s Washington Field Office conducted a telephone interview with a
witness following a submission of information to the FBI’s online tip system. The witness
recognized Henry Phillip Muntzer upon seeing the MSNBC News clip. The witness also viewed
the Facebook postings made by Henry Phillip Muntzer on January 6, 2021. The witness provided
Agents with a copy of the MSNBC News clip in which Henry Phillip Muntzer appears wearing a
blue jacket, similar in appearance to the one described above seen in the YouTube video. The
witness further identified Henry Phillip Muntzer as a resident of and business owner in Dillon,
Montana.

        Prior to January 6, 2021, Henry Phillip Muntzer made several Facebook postings related
to his intentions of traveling to D.C. for the protest. For example, on December 20, 2020, Henry
Phillip Muntzer posted a meme showing President Trump's encouragement to attend a January 6,
2020 “wild” rally and stated “I will be going to Washington DC. Anyone that would like to join
me let me know be leaving Bozeman Montana January 5th return flight the 7th. In a post dated
         Case 1:21-mj-00043-ZMF Document 1-1 Filed 01/13/21 Page 4 of 4




December 22, 2020, Henry Phillip Muntzer offered to pay for those who could not afford the travel
expenses, “If you’re in Montana and you’d like to go to the rally I will help pay for some or all the
expenses.” Then on January 1, 2021, Henry Phillip Muntzer indicated on Facebook that he had a
large group going to D.C. and they would be staying in a rented house, “fellow Patriots we rented
a house in Washington DC if you can’t find lodging let me know there’s lots of floor space and
it’ll be warm.”

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Henry Phillip Muntzer violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Henry Phillip Muntzer
violated 40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; (E) obstruct, or impede passage through or within, the Grounds or any of the Capitol
Buildings; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Jynika Craig
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January 2021.
                                                                        2021.01.13
                                                                        14:58:38 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
